NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                             TRINT KLEINMAN,
                                 Appellant.

                             No. 1 CA-CR 19-0618
                               FILED 10-20-2020


            Appeal from the Superior Court in Navajo County
                        No. S0900CR201800105
                 The Honorable Dale P. Nielson, Judge

         CONVICTIONS AFFIRMED AS MODIFIED;
 SENTENCES VACATED AND REMANDED FOR RESENTENCING


                                   COUNSEL

Navajo County Attorney’s Office, Holbrook
By Michael R. Shumway
Counsel for Appellee

Law Office of Christian Ackerley, PLLC, Phoenix
By Christian C. Ackerley
Counsel for Appellant
                          STATE v. KLEINMAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge David D. Weinzweig and Judge Lawrence F. Winthrop joined.


T H U M M A, Judge:

¶1            Defendant Trint Kleinman appeals his convictions and
resulting prison sentences for three counts of sexual conduct with a minor,
each Class 2 felonies and Dangerous Crimes Against Children (DCAC).
Although rejecting Kleinman’s claim of trial error, the court accepts the
State’s concession that the sentences imposed are grossly disproportionate
and unconstitutional given the unique facts of this case. Accordingly, the
convictions are affirmed as modified to Class 2 non-dangerous, non-DCAC
felony offenses, the sentences are vacated and this matter is remanded for
resentencing.

                FACTS AND PROCEDURAL HISTORY

¶2            Kleinman and the victim are siblings. Sometime between
October 2009 and August 2011, the victim twice performed oral sex on
Kleinman in exchange for him letting her play video games. Another time,
Kleinman digitally penetrated her anus. Kleinman was 12 or 13 years old at
the time, while the victim was 5 or 6 years old.

¶3           In 2017, when the victim was 13 years old, she told her mother
about the incidents and her mother called the police. In early 2018, when
Kleinman was 20 years old, a grand jury indicted him on three counts of
sexual conduct with a minor under 15 years of age, Class 2 felonies and
DCAC offenses. See Ariz. Rev. Stat. (A.R.S.) § 13-705 (2020).1

¶4             Trial took place in September 2019. The victim testified about
the incidents. Before she had told her mother about the incidents, the victim
testified Kleinman cried, said he was sorry and said he “was just trying
what dad did.” The victim testified their father was in prison for sexual
misconduct with her oldest sister. Their mother testified and confirmed her


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.



                                     2
                           STATE v. KLEINMAN
                            Decision of the Court

ex-husband (and the father of the victim, Kleinman and others) had been in
prison since late 2009, having been convicted of sexual conduct with a
minor where her oldest daughter was the victim. An older brother of the
victim also testified at trial. When asked if he caused the victim to perform
oral sex on him on two occasions, the older brother invoked his Fifth
Amendment right against self-incrimination.

¶5             Another trial witness testified about one of the charges
against Kleinman. During direct examination, the State sought to introduce
a recording of an interview of that witness. Kleinman objected, arguing the
recording included statements regarding unrelated other bad acts that were
inadmissible. See Ariz. R. Evid. 404(b). Agreeing with Kleinman’s objection,
the court instructed the State to excerpt from the recording anything not
pertaining to the specific charge. The recording, however, was not properly
excerpted. As a result, the jury improperly heard four short references to a
separate investigation of sexual misconduct involving Kleinman.2 When
the State stopped the recording after the jury heard the fourth improper
reference, at sidebar, the court stated it was “worried about” the statements,
and Kleinman moved that the recording be excluded. The court denied the
motion, but struck the improper evidence from the record and instructed
the jury that “any other reference to any other open cases against Mr.
Kleinman is stricken from the record, and you must not consider that for
any reason.”

¶6            After further discussion outside of the presence of the jury,
the court denied Kleinman’s motion for mistrial. The court found the
improper statements regarding the unrelated investigation were
inadvertent and not flagrant, the jury did not know what conduct was being
investigated, the statements were immediately stricken from the record and
the jury was instructed to not consider the statements. The court added, “I
think we have to trust the jury will follow the Court’s instructions.”




2 Kleinman’s opening brief states this unrelated investigation resulted in
him “pleading guilty to Class 6 felony Sexual Conduct with a Minor in that
Case, for having consensual sex with a young lady near his own age. The
Jury didn’t know that, though. All they heard was that a separate
investigation of a sexual offense was conducted.”



                                      3
                          STATE v. KLEINMAN
                           Decision of the Court

¶7             After deliberations, the jury found Kleinman guilty as
charged. Given the victim’s age at the time of the offenses, and that the
convictions were DCAC offenses, the sentence for each conviction required
a minimum of 13 years in prison, flat time and without possibility of early
release, to be imposed consecutively. See A.R.S. § 13-705(B), (M).

¶8            At sentencing, noting Kleinman’s age at the time of the
offenses and his negative household environment, the State said it was
“deeply concerned” the mandatory sentence was disproportionate to the
offenses and unconstitutionally excessive. Accordingly, the State
recommended a five-year prison term, a presumptive sentence for a Class
2 non-dangerous, non-repetitive felony, on one conviction, with lengthy
probation grants for the other two convictions. The victim, the victim’s
attorney and the victim’s (and Kleinman’s) mother asked for leniency.
Kleinman argued a 39-year prison sentence would be cruel and unusual
and, therefore, unconstitutional.

¶9             The court found numerous mitigating factors, including
Kleinman’s age at the time of the offenses, the negative household
environment, Kleinman’s remorse, and the requests for leniency. Noting
“everybody here agrees that this sentence is too much” and represented “39
years in prison for conduct that occurred when [Kleinman] was 12,” which
was disproportionate to the offenses, the court also expressed a belief it
lacked “the authority to deviate from the statute.” Accordingly, the court
sentenced Kleinman to 13-year prison terms, flat time (no credit for early
release) for each of the three convictions, to be served consecutively,
properly awarding him 65 days of presentence incarceration credit. At the
State’s request, the court issued an order allowing Kleinman to submit an
early petition to the Arizona Board of Executive Clemency for commutation
of his sentences. See A.R.S. § 13-603(L) (“If at the time of sentencing the
court is of the opinion that a sentence that the law requires the court to
impose is clearly excessive, the court may enter a special order allowing the
person sentenced to petition the board of executive clemency for a
commutation of sentence within ninety days after the person is committed
to the custody of the state department of corrections.”).




                                     4
                           STATE v. KLEINMAN
                            Decision of the Court

¶10          This court has jurisdiction over Kleinman’s timely appeal
pursuant to Article 6, Section 9 of the Arizona Constitution and A.R.S. §§
12-120.21(A)(1), 13-4031 and 13-4033(A).

                               DISCUSSION

¶11           Kleinman argues (1) the superior court erred in denying his
motion for mistrial and (2) the sentence imposed constitutes a cruel and
unusual punishment in violation of the Eighth Amendment to the United
States Constitution. The State argues no mistrial was warranted but
concedes the superior court should have the discretion to deviate from the
DCAC sentencing requirements. Before addressing that concession, the
court first addresses the denial of Kleinman’s motion for mistrial.

I.     The Superior Court Did Not Err in Denying Kleinman’s Motion
       for Mistrial.

¶12            “’[T]he granting of a mistrial is an extreme remedy, it may
and should be declared only as a result of some occurrence . . . of such a
character that it is apparent to the court that because of it one of the parties
cannot have a fair trial, or where further proceedings would be productive
of great hardship or manifest injustice.’” State v. Chaney, 5 Ariz. App. 530,
535 (1967) (citation omitted). Although evidence of other bad acts is
generally not admissible to prove “action in conformity therewith,” Ariz.
R. Evid. 404(b), courts “will not reverse a conviction based on the erroneous
admission of evidence” unless there is a “‘reasonable probability’ that the
verdict would have been different had the evidence not been admitted,”
State v. Hoskins, 199 Ariz. 127, 142–43 ¶ 57 (2000) (citation omitted). A ruling
on a motion for mistrial is reviewed for an abuse of discretion. State v. Welch,
236 Ariz. 308, 314 ¶ 20 (App. 2014) (citing cases).

¶13           It is undisputed that the jury should not have heard about the
separate investigation into Kleinman. Those four improper references,
however, were brief and without context. Moreover, the court struck the
improper evidence and instructed the jurors to disregard those references.
Jurors are presumed to follow the court’s instructions, State v. Dann, 205
Ariz. 557, 571 ¶ 48 (2003), and Kleinman does not suggest they failed to do
so here. Moreover, given the evidence presented at trial, there is no
reasonable probability that the verdict would have been different had the
improper references not been played. Given the corrective measures taken
by the superior court and the substantial evidence of guilt, Kleinman has
not shown the court abused its discretion in denying his motion for mistrial.




                                       5
                           STATE v. KLEINMAN
                            Decision of the Court

For these same reasons, Kleinman has not shown fundamental error
resulting in prejudice. See State v. Escalante, 245 Ariz. 135 (2018).

II.    The Parties Concede That the Sentences Imposed Cannot Stand
       and the Matter Be Remanded for Resentencing.

¶14             Kleinman argues the sentences imposed are cruel and
unusual and in violation of the Eighth Amendment of the United States
Constitution, relying on State v. Davis, 206 Ariz. 377 (2003). In Davis, the
Arizona Supreme Court directed that, in assessing such a claim, “the
reviewing court should examine the crime, and, if the sentence imposed is
so severe that it appears grossly disproportionate to the offense, the court
must carefully examine the facts of the case and the circumstances of the
offender to see whether the sentence is cruel and unusual. Davis, 206 Ariz.
at 384 ¶ 34. In undertaking this analysis, the court “first determines if there
is a threshold showing of gross disproportionality by comparing ‘the
gravity of the offense [and] the harshness of the penalty.’” State v. Berger,
212 Ariz. 473, 476 ¶ 12 (2006) (quoting Ewing v. California, 538 U.S. 11, 28
(2003)). If this threshold showing is made, the court then undertakes both
an intra- and inter-jurisdictional comparative analysis. Davis, 206 Ariz. at
385 ¶ 38 (citing cases). Grossly disproportionate sentences that “are
mandatorily lengthy, flat, and consecutive” will not withstand
constitutional scrutiny. Davis, 206 Ariz. at 388 ¶ 47.

¶15            Here, the sentences imposed are lengthy and, as mandated by
the DCAC statute, flat and consecutive. Kleinman asks that his convictions
be redesignated as Class 2 non-dangerous felony convictions, his sentences
be vacated, and the matter be remanded for resentencing. See Davis, 206
Ariz. at 388 ¶ 48 (“We therefore vacate the sentences and remand this case
to the trial court for resentencing for the offenses for which the convictions
are affirmed as class two felonies, non-dangerous, pursuant to A.R.S. §§ 13–
702” and what are now A.R.S. §§ 13-701 and -703.). The State acknowledges
that the unique circumstances of this case show the sentences are grossly
disproportionate to the offenses. Noting this is “an extremely rare case,” the
State concedes that the sentences cannot be affirmed consistent with
constitutional limitations. Accordingly, the State concedes that the
sentences should be vacated and this matter remanded for resentencing
consistent with the approach in Davis.

¶16           Accepting the State’s concession, State v. Dustin, 247 Ariz. 389
(App. 2019), the court vacates the sentences and remands for resentencing
for the convictions as Class 2 non-dangerous felony offenses, pursuant to
A.R.S. §§ 13–701, -702 and -703. See Davis, 206 Ariz. at 388 ¶ 48. In doing so,


                                      6
                           STATE v. KLEINMAN
                            Decision of the Court

it merits noting the State’s concession appropriately is limited “to the
unique facts and circumstances surrounding this case—the age of the
defendant at the time he committed the acts, the non-violent nature of the
acts, the defendant’s exposure to sexual conduct within his family, the trial
prosecutor’s requested sentence of 5 years’ imprisonment, the victim’s
request that the defendant receive the lowest possible sentence, and the trial
court’s comments that the sentence is clearly disproportionate.”



                              CONCLUSION

¶17          Kleinman’s convictions are affirmed as modified to Class 2
non-dangerous felony offenses, the sentences previously imposed are
vacated and this matter is remanded for resentencing.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        7